DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                           Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1, 3-8, 10-15, and 17-23 are pending. Claims 1, 3, 4, 6-8, 10, 11, 13-15, and 17-20 have been amended. Claims 21-23 have been added. Claims 2, 9, and 16 have been cancelled. Claims 1, 8, and 15 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 8/15/2022.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/15/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 9, and 16 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of the Claims has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that improves the functioning of a computer, or an improvement to other technology or technical field (M.P.E.P. 2106.04(d)(l), 2106.S(a)-(c))” and while the Office agrees with this statement, the Office disagrees that the claims recite said integration. 
As currently presented, the claims merely state determinizing a type of payment, and using this information with other collected information to update a location. Using data to update a location is a known feature in the art and using broad systems, such as payment type, is also known and not specifically ties to a practical application or a specific device, therefore the Office respectfully disagrees. 
The Office suggests how the different payment types are being used, or stating the steps that are being taken, that could overcome the mere limitations of using data.
As currently presented, Claims 1, 8, and 15 remain abstract and are thus rejected. Therefore the claim rejections under 35 U.S.C. § 101 remain.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 states “the one or more matches” and it is unclear what is being transmitted and what has been matched? Does this mean the clusters, the final data, or any data used? As currently presented, Claim 6 fails to clearly recite the metes and bounds of the claims, and it thus indefinite. The Office is going to interpret “any data” as reading on the matches. Appropriate action is required.
Claim 13 is rejected under the same rational as Claim 6.
Claim 20 is rejected under the same rational as Claim 6.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-23  are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving, determining, and updating a mapping database.
The limitations of receiving, determining, and updating a mapping database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “receiving, determining, and updating a mapping database” in the context of this claim encompasses the user manually steps of making a decision about a test script for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the receiving, determining, and updating a mapping database steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, determining, and updating a mapping database) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, determining, and updating a mapping database steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 3-7, 10-14, and 17-23 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 8, and 15.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle or system with the database. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,3-8, 10-15, 17-20, and 22-23 are rejected under 35 USC 103 as being unpatentable over McGavran et al. (United States Patent Publication 2015/0345969) in view Franklin et al. (United States Patent Publication 2018/0150658).
With respect to Claim 1: While McGavran discloses “A non-transitory computer-readable medium comprising computer-executable instructions stored thereon” [McGavran, Abstract and ¶ 0008]; 
“when executed the computer executable instructions are effective to causing a computing system to” [McGavran, Abstract and ¶ 0008]: 
“receive a notification of a transaction using an account associated with a mobile device” [McGavran, ¶ 0033-0041 and Figure 3]; 
“the notification also including transaction metadata” [McGavran, ¶ 0033-0041 and Figure 3]; 
“determine a transaction type based at least in part on the transaction metadata” [McGavran, ¶ 0033-0041 and Figure 3]; 
“receive a current location from the mobile device and mobile device metadata” [McGavran, ¶ 0033-0041 and Figure 3]; 
“determine at least one point-of-interest based at least in part on the transaction metadata” [McGavran, ¶ 0033-0041 and Figure 3];
“the mobile device metadata” [McGavran, ¶ 0033-0041 and Figure 3]; 
“and the transaction type” [McGavran, ¶ 0033-0041 and Figure 3]; 
“and update a map application to associate the at least one point-of-interest with the transaction” [McGavran, ¶ 0033-0041 and Figure 3]; 
“the transaction metadata” [McGavran, ¶ 0033-0041 and Figure 3];
“and the mobile device metadata” [McGavran, ¶ 0033-0041 and Figure 3];
McGavran does not specifically state what types of transactions are being determined. 
Franklin, which is also a system that provides real-time feedback data, teaches “determine a transaction type as to whether the transaction is via a payment application or via a physical card based at least in part on the transaction metadata” [Franklin, ¶ 0018 and 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Franklin into the invention of McGavran to not only include using transaction data (string or cryptic as well as location and supplemental data) as McGavran discloses but to also use the type of transaction data, either swipe or MST is known and recorded data used for feedback as taught by Franklin with a motivation of creating a more robust system that can associate card use data with transactions. Additionally,  the claimed invention is merely a combination of old, well known elements such as clustering data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: McGavran discloses “The non-transitory computer-readable medium of claim 1, further comprising instructions which when executed, causes the computing system to: validate metadata associated with the at least one point-of-interest based at least in part on the transaction metadata, wherein the metadata associated with the at least one point-of interest is stored at an application server” [McGavran, ¶ 0033-0041 and Figure 3].
With respect to Claim 4: McGavran discloses “The non-transitory computer-readable medium of claim 1, further comprising instructions which when executed, causes the computing system to: receive a plurality of transactions and associated transaction metadata” [McGavran, ¶ 0033-0041 and Figure 3]; 
“including the transaction using the account associated with the mobile device” [McGavran, ¶ 0033-0041, 0082 and Figure 3]; 
“cluster the plurality of transactions into one or more subset clusters” [McGavran, ¶ 0033-0041 and Figure 3];
“identify a center point transaction for each of the one or more subset clusters” [McGavran, ¶ 0033-0041 and Figure 3]; 
“and reduce the one or more subset clusters based at least in part on a comparison of metadata of the center point transaction and transaction metadata of the subset of the plurality of transactions” [McGavran, ¶ 0033-0041 and Figure 3].
With respect to Claim 5: McGavran discloses “The non-transitory computer-readable medium of claim 4, wherein the plurality of transactions are clustered by location” [McGavran, ¶ 0033-0041 and Figure 3].
With respect to Claim 6: McGavran discloses “The non-transitory computer-readable medium of claim 4, further comprising instructions which when executed, causes the computing system to transmit the one or more matches to a machine learning environment for training or validation” [McGavran, ¶ 0032-0041 and Figure 3].
With respect to Claim 7: McGavran discloses “The non-transitory computer-readable medium of claim 4, further comprising instructions which when executed, causes the computing system to: subsequent to the clustering, geo-hash the plurality of transactions based at least in part on the respective associated transaction metadata” [McGavran, ¶ 0032-0041 and Figure 3].
With respect to Claims 8 and 10-14: all limitations have been examined with respect to the medium in claims 1 and 3-7. The system taught/disclosed in claims 8 and 10-14 can clearly perform the medium of claims 1 and 3-7. Therefore claims 8 and 10-14 are rejected under the same rationale.
With respect to Claims 15 and 17-20: all limitations have been examined with respect to the medium in claims 1 and 3-7. The method taught/disclosed in claims 15 and 17-20 can clearly perform the medium of claims 1 and 3-7. Therefore claims 15 and 17-20 are rejected under the same rationale.
With respect to Claim 22: McGavran discloses “The method of claim 15, further comprising: calculating an area surrounding the received current location from the mobile device” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“wherein a size of the area is based at least in part on a threshold size” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“determining the at least one point-of-interest is positioned in the calculated area” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“comparing metadata associated with the at least one point-of-interest with the transaction metadata” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“determining the metadata associated with the at least one point-of-interest is associated with the transaction metadata” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“and updating the map application to associate the at least one point-of-interest with the transaction, the transaction metadata, and the mobile device metadata based at least in part on the determination that the metadata associated with the at least one point-of-interest is associated with the transaction metadata” [McGavran, ¶ 0030, 0033-0043, and Figure 3].
With respect to Claim 23: McGavran discloses “The method of claim 15, further comprising: receiving a plurality of transactions and associated transaction metadata” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“including the transaction using the account associated with the mobile device” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“clustering a subset of the plurality of transactions into a subset cluster based at least in part on a distance between each transaction of the plurality of transactions” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“comparing metadata associated with the at least one point-of-interest with the transaction metadata” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“wherein the transaction metadata is associated with the subset cluster” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“determining the metadata associated with the at least one point-of-interest is associated with the transaction metadata” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“and updating the map application to associate the at least one point-of-interest with the transaction” [McGavran, ¶ 0030, 0033-0043, and Figure 3]; 
“the transaction metadata, and the mobile device metadata based at least in part on the determination that the metadata associated with the at least one point-of-interest is associated with the transaction metadata” [McGavran, ¶ 0030, 0033-0043, and Figure 3].
Claim 21 is rejected under 35 USC 103 as being unpatentable over McGavran et al. (United States Patent Publication 2015/0345969) in view Franklin et al. (United States Patent Publication 2018/0150658) and in further view of Carey et al. (United States Patent Publication 2019/0005107).
With respect to Claim 21: While McGavran discloses “The method of claim 15, further comprising: comparing a plurality of instances of metadata associated with the at least one point-of-interest and a plurality of instances of the transaction metadata associated with the transaction” [McGavran, ¶ 0033-0043, and Figure 3]; 
“and determining whether to update a user interface of the map application based at least in part on identifying, via the comparison, the instances of metadata associated with the at least one point-of-interest being associated with the instances of the transaction metadata” [McGavran, ¶ 0033-0043, and Figure 3];
McGavran does not specifically state that there is a threshold number of instances involved in the clustering.
Carey, which is also a data clustering system teaches “determining whether to update, based at least in part on identifying, via the comparison, a threshold number of the instances” [Carey, ¶ 0016 and 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Carey into the invention of McGavran to not only include using transaction data for clustering as McGavran discloses but to also have minimum amounts of clustering data to cluster as taught by Carey with a motivation of creating a more robust system that accounts only for quantity of data and not outliers. Additionally,  the claimed invention is merely a combination of old, well known elements such as clustering data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669